Case 1:19-mc-00342-LPS Document1-1 Filed 11/26/19 Page 1 of 2 PagelD #: 2

USDC SDNY

 

; DOCUMENT
EXHIBIT A ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #_____ = —
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: oes > _.

 

PHILLIPS PETROLEUM COMPANY
VENEZUELA LIMITED and
CONOCOPHILLIPS PETROZUATA B.V.,

Petitioners,

V. Case No. 18-ev-03716-VEC

PETROLEOS DE VENEZUELA, S.A.
CORPOGUANIPA, S8.A., and PDVSA
PETROLEO, S.A.,

Respondents.

 

 

JUDGMENT

This matter is before the Court on (1) the petition (“Petition”) of Phillips Petroleum
Company Venezuela Limited and ConocoPhillips Petrozuata B.V. (“Petitioners”) for an order and
judgment confirming, recognizing and enforcing a final, binding arbitration award against
Petroleos de Venezuela, S.A., PDVSA Petréleo, S.A. and Corpoguanipa, S.A. (“Respondents”),
issued in New York, New York on April 24, 2018 by an arbitration tribunal constituted under the
auspices of the International Chamber of Commerce in Phillips Petroleum Company Venezuela
Limited and ConocoPhillips Petrozuata B.V. v. Petréleos de Venezuela, S.A., Corpoguanipa, S.A.
and PDVSA Petroleo, S_A., Case No. 20549/ASM/JPA (C-20550/ASM), as amended by the ICC
Tribunal on July 19, 2018, (the “ICC Award”): and (2) the stipulation of Petitioners and
Respondents stipulating and consenting to the entry of judgment confirming the ICC Award
(“Stipulation”).

Upon the Petition and Stipulation and pursuant to sections 9 and 207 of the Federal

Arbitration Act, 9 U.S.C. §§ 9, 207 and Article V of the United Nations Convention on the
Case 1:19-mc-00342-LPS Document1-1 Filed 11/26/19 Page 2 of 2 PagelD #: 3

Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 330
ULN.T.S. 38, this Court hereby:

ORDERS, ADJUDGES AND DECREES:

The Petition is granted; Final Money Judgment is entered in favor of Phillips Petroleum
Company Venezuela Limited against Corpoguanipa, S.A. and Petrdleos de Venezuela, S.A.,
jointly and severally, in the liquidated amount of US $1,498,399.209, plus simple interest at a rate
of 3-month LIBOR, running from April 26, 2018; in favor of ConocoPhillips Petrozuata B.V.
against PDVSA Petréleo, S.A. and Petréleos de Venezuela, S.A., jointly and severally, in the
liquidated amount of US $434,884.356, plus simple interest at a rate of 12-month LIBOR, running
from April 26, 2018; and in favor of Phillips Petroleum Company Venezuela Limited and
ConocoPhillips Petrozuata B.V. against Petréleos de Venezuela, S.A.. Corpoguanipa, S.A. and
PDVSA Petroleo, S.A.. jointly and severally, in the liquidated amount of US $231,200.00, plus
simple interest at a rate of 12-month LIBOR, running from April 26, 2018.

This Court FURTHER ORDERS, ADJUDGES AND DECREES:

That execution shall issue upon this judgment and that this Court retains jurisdiction over
the parties and the matter for any further proceedings as may be necessary to enforce the terms of
this ludensent, and to grant such other and further relief as the Court deems appropriate in the

interests of justice.

ORDERED this 22nd day of August, 2018.

Vole, wo

CERTIFIED AS A TRUE COPY ON Hon. Valerie E. Caproni

lie United States District Judge
rats pare__!///31U9

py__ WNUANGS
~ ( Clerk
( +¥ Deputy

 
